Trippe, Judge.
An issue ivas made and submitted to a jury, under the Act of October 13th, 1870, whether the taxes on the debt sued for had been paid by the plaintiff. The verdict was that the taxes had not been paid. The Court dismissed the case, and plaintiff excepted. In the case of Walker vs. Whitehead, taken from this Court by writ of error to the Supreme Court of the United States, that Court decided at its last term that the Act of October 13 th, 1870, was in violation of that pro*126vision of the Constitution of the United States which prohibits a State from passing any law impairing the obligation of contracts. I consider this decision as fully settling the much discussed question of the constitutionality of this Act. That was the only point made in the case of Walker vs. Whitehead. The case arose in one of the Superior Courts of this State. The defendant moved the Court to dismiss it because no affidavit of the payment of taxes had been filed. The motion was granted. That decision was affirmed by this Court, and by writ of error taken to the Supreme Court of the United States, and the decision thereon made as above stated. In the certified report of that decision the Court quotes all that portion of the Act touching the question, and say “ a clearer case of a lawr impairing the obligation of a contract, within the meaning of the Constitution, can hardly occur.”
When a question has been decided by a tribunal with authority to determine it, it is unnecessary to discuss the reasons for or against the decision. The Act being then unconstitutional, the verdict of the jury finding that the taxes on the claim had not been paid, was a verdict on an immaterial issue, and was no ground for the judgment of the Court below dismissing the suit.
Judgment reversed.